DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the application filed July 6, 2020.  Claims 1-19 are currently pending and have been examined.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-19, under Step 2A claims 1-19 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a method for displaying one or more offers comprising: 
displaying a real estate asset available for sale to a plurality of potential buyers, wherein the plurality of potential buyers provide an input indicating interest for purchase of the real estate asset;
initiating a countdown for a pre-defined time interval wherein the plurality of potential buyers are notified to submit one or more offers for purchase of the real estate asset;
in response to the notification one or more offers from the plurality of potential buyers; and
displaying the one or more soft offers received from one or more potential buyers to a seller, wherein the one or more soft offers are displayed in a grid layout, wherein,
the grid layout shows a number of buyers interested in making the one or more offers,
the one or more offers are categorized into one or more categories based on a seller's quoted price, and
each of the one or more categories is associated with a price range.
	These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which offers are displayed. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a seller electronic device. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 


Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
storing and retrieving information in memory (retrieve inventory information),
performing repetitive calculations (initiate countdown).
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-9 also do not integrate the abstract idea into a practical application. Notably, claims 2-9 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-9 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-9 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Considered individually or as a whole, claims 2-9 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above). 

In view of the above, claims 2-9 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 10-19, these claims recite at least substantially similar concepts and elements as recited in claims 1-9 such that similar analysis of the claims would be apparent. As such, claims 10-19 are rejected under at east similar rationale. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 8-12, 15-17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dull (US 2016/0314525 A1), in view of Ram et al (US 2014/0108218 A1).  

Regarding claims 1, 10, and 19, Dull discloses a method for displaying one or more offers comprising:
           displaying, by a seller electronic device, a real estate asset available for sale to a plurality of potential buyers, wherein the plurality of potential buyers provide an input indicating interest for purchase of the real estate asset (Dull: Figure 4, paragraph [0015] - FIG. 4 is a process flow diagram illustrating an embodiment method for displaying a listing on a real estate buyer computing device in a net offer bidding platform);
initiating, by the seller electronic device, a countdown for a pre-defined time interval wherein the plurality of potential buyers are notified to submit one or more offers for purchase of the real estate asset; in response to the notification, receiving via the seller electronic device, one or more offers from the plurality of potential buyers (Dull: paragraph [0009] - Other embodiment real-estate offer and bidding platform features may include enabling buyers to receive automatic email alerts when they are outbid; extending the offer period by 3 to 5 minutes if a bid is received within 5 minutes of the end of the offer period to prevent last second bids that keep other buyers from bidding to their full capacity; and/or enabling buyers to bid on properties online from different location);
displaying, via the seller electronic device, the one or more soft offers received from one or more potential buyers to a seller, wherein the one or more soft offers are displayed in a grid layout, wherein the grid layout shows a number of buyers interested in making the one or more offers (Dull: Figure 5, Figure 6, paragraph [0049] - The bid history 606 may display bids 610, 612, 614, 616, 618, and 620 sorted by net offer 608).
Dull does not expressly disclose the one or more offers are categorized into one or more categories based on a seller's quoted price, each of the one or more categories is associated with a price range.  Ram discloses the one or more offers are categorized into one or more categories based on a seller's quoted price, each of the one or more categories is associated with a price range (Ram: paragraph [0043] - The Grid Proper consists of columns that typically represent one or more markets or market participants, rows which represent a range of trading prices for a security, and a two-dimensional array or cells formed by the intersection of the rows and columns of the Grid Proper. It is on the pricing grid where bid and ask quotes are plotted and where orders maybe placed or modified using a drag and drop method).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Dull to have included the one or more offers are categorized into one or more categories based on a seller's quoted price, each of the one or more categories is associated with a price range, as taught by Ram because it would provide a visual representation of information (Ram: paragraph [0025]).

Regarding claims 2 and 11, Dull and Ram teach or suggest all the limitations of claims 1 and 10 as noted above.  Dull further discloses wherein the plurality of buyers is notified using at least one of: push notifications, text messages, and email (Dull: 

Regarding claims 3 and 12, Dull and Ram teach or suggest all the limitations of claims 1 and 10 as noted above.  Dull and Ram do not expressly disclose wherein the one or more categories comprise a category above the seller's quoted price, a category equal to the seller's quoted price, and a category below the seller's quoted price.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The steps would be performed the same regardless of the type of category.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding claim 5, Dull and Ram teach or suggest all the limitations of claim 1 as noted above.  Dull further discloses wherein the potential buyer is real estate buyer and the seller is a real estate seller, and wherein the one or more offers are publicly viewable to the plurality of buyers (Dull: Figure 5, Figure 6 - public, Figure 3, paragraph [0014] - displaying a listing on a property seller computing device, Figure 4, paragraph [0015] - displaying a listing on a real estate buyer computing device).

Regarding claims 8 and 16, Dull and Ram teach or suggest all the limitations of claims 1 and 10 as noted above.  Ram further discloses determining, via the seller electronic device, a number of columns and a number of rows in the grid layout based on the count of the one or more offers to be displayed (Ram: paragraph [0043] -  The Grid Proper consists of columns that typically represent one or more markets or market participants, rows which represent a range of trading prices for a security, and a two-dimensional array or cells formed by the intersection of the rows and columns of the Grid Proper. It is on the pricing grid where bid and ask quotes are plotted and where orders maybe placed or modified using a drag and drop method).

Regarding claims 9 and 17, Dull and Ram teach or suggest all the limitations of claims 1 and 10 as noted above.  Ram further discloses identifying, via the electronic device, one or more fraudulent offers from the one or more offers and in response to such identification adjusting the price range associated with each of the one or more categories (Ram: paragraph [0235] - This situation may be due to a number of factors including errors in the data feed.).

Regarding claim 15, Dull and Ram teach or suggest all the limitations of claim 10 as noted above.  Dull further discloses wherein each of the plurality of potential buyers is notified when at least one of the plurality of buyers submits one or more offers for purchase of the real estate asset (Dull: Figure 5, Figure 6 - public, Figure 3, paragraph [0014] - displaying a listing on a property seller computing device, Figure 4, paragraph [0015] - displaying a listing on a real estate buyer computing device).





Claims 4 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dull (US 2016/0314525 A1), in view of Ram et al (US 2014/0108218 A1), and further in view of Heyer (US 2006/0015451 A1).  

Regarding claims 4 and 13, Dull and Ram teach or suggest all the limitations of claims 1 and 10 as noted above.  The combination of Dull and Ram does not disclose wherein the plurality of potential buyers perform a virtual tour of the real estate asset before submitting one or more offers for purchase of the real estate asset.  However, Heyer teaches wherein the plurality of potential buyers perform a virtual tour of the real estate asset before submitting one or more offers for purchase of the real estate asset (Heyer: Figure 11, paragraph [0105] - a 360 degree tour 1120).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Dull and Ram, in the apparatus and method wherein the plurality of potential buyers perform a virtual tour of the real estate asset before submitting one or more offers for purchase of the real estate asset, as taught by Heyer since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would .  

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dull (US 2016/0314525 A1), in view of Ram et al (US 2014/0108218 A1), and further in view of Kanduri (US 2011/0252012 A1).  

Regarding claims 6 and 14, Dull and Ram teach or suggest all the limitations of claims 1 and 10 as noted above.  The combination of Dull and Ram does not disclose wherein the price range is determined using one or more machine learning techniques.  However, Kanduri teaches wherein the price range is determined using one or more machine learning techniques (Kanduri: abstract, paragraph [0056] - The feature may include a user rating, a price, an expert rating, etc. The characteristic may include a category, a price range, and a brand).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Dull and Ram, in the apparatus and method wherein the price range is determined using one or more machine learning techniques, as taught by Kanduri since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would provide more relevant results (Kanduri: abstract).  

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dull (US 2016/0314525 A1), in view of Ram et al (US 2014/0108218 A1), and further in view of Popovitch (US 2004/0024682 A1).  

Regarding Claim 7, Dull and Ram teach or suggest all the limitations of claim 1 as noted above.  The combination of Dull and Ram does not disclose wherein the plurality of buyers communicate with the seller via an embedded messaging application.  However, Popovitch teaches wherein the plurality of buyers communicate with the seller via an embedded messaging application (Popovitch: paragraph [0061] - Other methods for sending notifications may be offered to users, including: (a) instant messaging, such as AOL Instant Messenger by America Online, Inc or Yahoo! Messenger by Yahoo!, Inc).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Dull and Ram, in the apparatus and method wherein the plurality of buyers communicate with the seller via an embedded messaging application, as taught by Popovitch since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would provide immediate notification (Popovitch: paragraph [0061]).  

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dull (US 2016/0314525 A1), in view of Ram et al (US 2014/0108218 A1), and further in view of Hippe (US 2005/0119908 A1).  

Regarding Claim 18, Dull and Ram teach or suggest all the limitations of claim 1 as noted above.  The combination of Dull and Ram does not disclose wherein identification of the one or more fraudulent offers is performed on a remote cloud server.  However, Hippe teaches wherein identification of the one or more fraudulent offers is performed on a remote cloud server (Hippe: paragraph [0048], claims 1, 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Dull and Ram, in the apparatus and method wherein identification of the one or more fraudulent offers is performed on a remote cloud server, as taught by Hippe since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would provide enhanced security and minimize errors (Hippe: paragraph [0006]).  











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2001/0034696 A1, McIntyre discloses a Range bid model.
US 2005/0091144 A1, Longman et al discloses Buyer's offer auctions for goods & services, rights or properties.
US 2007/0150401 A1, Brucato et al discloses Graphical user interface and method for displaying market data and entering trading orders.
US 2004/0143450 A1, Vidali discloses Real estate transaction management system.
US 2018/0308171 A1, Duquette discloses SYSTEM AND METHOD FOR DISPLAYING MARKET DATA IN AN ELECTRONIC TRADING ENVIRONMENT.
PTO-892 Reference U discloses a combinatorial auction for real estate.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625